Citation Nr: 1807947	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  12-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for depression as secondary to a back disorder. 

6.  Entitlement to service connection for erectile dysfunction as secondary to a back disorder.

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to a back disorder.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974 and from February 1996 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO jurisdiction has since changed to Houston, Texas.  

The issues of service connection for bilateral hearing loss, a back disorder, a left shoulder disorder, depression, erectile dysfunction, and bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus began within one year of active military service.
CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior March 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection for Tinnitus

The Veteran is seeking service connection for tinnitus.  The Veteran contends that his current tinnitus is related to his service.  He has not asserted in-service onset.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Tinnitus is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that there is a current diagnosis of tinnitus, as the Veteran has reported at his October 2010 VA examination a constant buzzing and ringing in his ears.  See 38 C.F.R. §§ 3.303(a), Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 374.

The Veteran's STRs are silent for complaints, findings or a diagnosis of tinnitus.  However, the Veteran's DD-214 shows that he was in air transportation.  

In May 2006 the Veteran reported worsening hearing loss and ringing in his ears since 1996 despite his use of hearing protection while serving on the flight line.  In May 2012 the Veteran was afforded an audiological examination.  At that examination the Veteran reported tinnitus which began 15-20 years prior, noting that he believed the onset was related to exposure to noise from the aircraft engines running.  The examiner opined that he was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  Specifically, the examiner found that the Veteran did have a current diagnosis of tinnitus based on subjective factors only, and that there was no objective evidence to confirm the presence of tinnitus.  

In March 2016 the Veteran was afforded another VA examination for his hearing loss and tinnitus; at that time, the examiner noted the Veteran's prior reports of tinnitus as beginning in 1996, the Veteran's hearing testimony from January 2012 in which he testified that he was on active duty in 1996 and 1999, in addition to Reserve duty until 2007.  The VA examiner found that it was less likely than not that the Veteran's tinnitus was associated with his in service acoustic trauma in either active or Reserve duty.  He specifically noted that he did not have hearing loss on any of his active duty exams, suggesting no cochlear damage.  The examiner further noted that the Veteran's post service treatment records included records indicating that the Veteran did not have any hearing related problems.  

The Board finds that service connection for tinnitus is warranted.  First, there is a current disability as the Veteran has competently reported he has ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder that is capable of lay observation).  Second, the Veteran has asserted that his tinnitus began in 1996, during which time he was on active duty.  See 38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. at 271-72; Charles, 16 Vet. App. 370; 38 C.F.R. § 4.87, Diagnostic 6260 (2017).  Third, and finally, the Veteran has provided competent testimony that he continues to have tinnitus to this day.  See Charles, 16 Vet. App. 370.  The Board finds each of these statements competent and credible as there are no conflicting statements in the claims file.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, they are assigned significant probative value.  Although the Veteran denied hearing loss in post-active duty treatment records, he did not deny tinnitus.  The March 2016 VA opinion is not assigned any probative value as it failed to consider the Veteran's lay statements of onset in 1996 during active duty; it thus did not consider relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, the probative evidence of record established that tinnitus is related to active service.  


ORDER

Service connection for tinnitus is granted.  


REMAND

First, a remand is required to obtain service personnel records and additional STRs. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  The claims file indicates service from June 1974 to October 1974, with another period of active duty from February 1996 through June 1996.  However, the Veteran also had subsequent Reserve service until 2007.  Thus, confirmation of all periods of service is required.  Additionally, the RO must obtain personnel records and all additional STRs.

Regarding the Veteran's claims for service connection for a back disorder, a shoulder disorder, and bilateral hearing loss, the claims require remand for further development.  If VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion, a supporting rationale is required.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Regarding the claim for a back disorder, remand is required for an addendum opinion.  There is a current disability of lumbar spondylosis and degenerative disc disease.  See May 2012 VA Examination Report.  The Veteran has asserted that this current back disability is due to injuries he incurred in 1996 while serving in Saudi Arabia and in 2006 when he was moving scales and dropped them.  See Board Hearing Transcript pp. 11-12.  In other statements, the Veteran reported a 2006 injury of the spine.  The Veteran had lumbar spine surgery in 2001.  The Veteran was afforded a VA examination for his back disability in May 2012, at which time the examiner noted that prior to a 2006 injury the Veteran had injured his back and incurred surgery.  The examiner opined that the Veteran's back injury was not caused by picking up the scale, and that degenerative changes are generally due to the aging process.  In a June 2012 addendum opinion the examiner found clear and unmistakable evidence that the back disability pre existed the Veteran's service and was also not aggravated beyond its natural progression by any in-service event or injury.  The May 2012 examiner failed to address whether the Veteran's back injury could otherwise be related to his active duty, to include his service in 1974 and 1996.  On the contrary, the examiner only discussed evidence from 2001 onward which was during the Veteran's Reserve duty.  Therefore, the Board finds that remand is required to obtain an adequate VA examination and opinion.  

The Board additionally notes that the 2001 lumbar spine surgery referenced by the May 2012 VA examiner is not of record.  Therefore, such record must be obtained on remand.

With regard to the claim for service connection for a left shoulder disorder, remand is required for a new etiological opinion.  There is a current diagnosis of impingement syndrome and AC arthritis of the left shoulder.  The Veteran has asserted that his left shoulder disorder is related to a fall in 1993 at the Davis Army Airfield in Oklahoma when he tripped and fell on his left arm.  See Board Hearing Transcript.  In a May 2012 VA examination the examiner opined that the Veteran's left shoulder disorder is less likely than not related to his fall in service.  However, the examiner failed to provide an adequate rationale for this opinion, only discrediting a positive opinion from Dr. H. dated October 2007 and stating that a fall does not cause arthropathy, without explaining why.

Regarding the bilateral hearing loss, a new VA examination and opinion is necessary to clarify whether the Veteran has a diagnosis of bilateral hearing loss.  The Veteran was provided VA audiological examinations for his bilateral hearing loss in May 2012 and March 2016.  After examination of the Veteran, the examiners found that there was not bilateral hearing loss for VA purposes.  However, the Veteran testified at a July 2017 Board hearing that his hearing loss has worsened since the examination, such that it is possible that hearing loss for VA purposes now exists.  The Board finds that the Veteran should be afforded another VA examination to determine if his hearing loss has risen to the level sufficient for VA purposes.  

Regarding his claims for service connection for depression, erectile dysfunction and peripheral neuropathy of the bilateral lower extremities, the Veteran has claimed all of these disabilities as secondary to his back disorder.  These issues are "inextricably intertwined" with the claim for service connection for the back.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  While action on these three issues is deferred pending development of the service connection claim for a back disability.  


Accordingly, the case is REMANDED for the following action:

1.  Contact any and all sources necessary to confirm the Veteran's active duty service and Reserve service. The AOJ must contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Defense Enrollment Eligibility Reporting System (DEERS), and the Veteran's Reserve unit(s).  The RO must request a precise listing of the Veteran's specific periods of active duty, active duty for training, and inactive duty for training.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After the Veteran's service dates are confirmed and documented for the file, contact the NPRC, the RMC, the DEERS, the Veteran's unit(s), or any other appropriate entity to obtain all service personnel and treatment records from all periods of service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  The RO must specifically request a copy of the 2001 lumbar surgery of decompression and fusion.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

 4. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include those records by the physician the Veteran indicated he had seen 10 to 15 years prior to the August 2016 Board hearing and records regarding the 2001 lumbar surgery of decompression and fusion if done in a private setting. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an examination from an appropriate medical professional to determine the etiology of any back disorder.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

Regarding each diagnosed back disorder the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, the Veteran's military service, to include injuries in 1996 and 2006.  

In providing his opinion the examiner should address:  (1) the submitted buddy statements from D.M. in May 2007 and R.R., E.Q. and V.A. in April and May 2008; (2) the Veteran's July 2017 hearing testimony; (3) the service treatment records; (4) the July 2007 statement from Dr. HH that the Veteran had been a back patient since 1999; and 5) the May 2012 VA examination report.

6.  After any additional records are associated with the claims file, provide the Veteran with an examination from an appropriate medical professional to determine the etiology of any left shoulder disorder.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

For each diagnosed left shoulder disorder the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, the Veteran's military service, to include a 1993 injury.

The examiner must specifically address the following:  1) a January 2007 statement by A.R.; 2) a February 2007 statement by A.V.; 3) the Veteran's July 2017 hearing testimony; 4) the May 2012 VA examination report; 5) the May 2012 VA examination report; and 6) Dr. H's private opinion.

7.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the etiology of his claimed bilateral hearing loss.  The claims folder must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.

Based on the review of the claims file and the audiological examination, the examiner must render an opinion as to the following:

(a) Whether the Veteran has bilateral hearing loss for VA evaluation purposes. 

(b) If the Veteran has bilateral hearing loss for VA evaluation purposes, whether it is at least as likely as not (a 50 percent or greater probability) that the current bilateral hearing loss had its onset in, or is otherwise related to, active service. 

(c) The examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The fact that hearing loss was not shown in service cannot legally serve as the explanation for finding that a current hearing loss is not related to service. 

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


